Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the Effective Date between
InfuSystem Holdings, Inc., a Delaware corporation with offices at 31700 Research
Park Drive, Madison Heights, Michigan 48071-4627 (the “Company”), and Richard A.
DiIorio, an individual (“Employee”).

WHEREAS, the Company wishes to retain Employee’s services to work for the
Company as its Chief Executive Officer (the “Position”) upon the terms and
condition hereinafter set forth; and

WHEREAS, Employee wishes to serve in the Position upon the terms of this
Agreement.

NOW, THEREFORE, for such consideration as set forth herein, the sufficiency of
which is acknowledged by the Company and Employee, the Company and Employee
hereby agree as follows:

1. Defined Terms.

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Compensation Committee” means the Compensation Committee of the Board.

“Effective Date” means November 15, 2017.

“Employment Period” means the period of Employee’s employment with the Company
governed by the terms and provisions of this Agreement.

“Involuntary Termination” means the termination of the Employee’s employment
with the Company:

(i) involuntarily upon Employee’s discharge or dismissal; or

(ii) voluntarily or involuntarily, provided such termination occurs in
connection with one of the following events without Employee’s written
concurrence: (a) a change in Employee’s position with the Company or any
successor which materially reduces Employee’s level of responsibility; (b) a
material reduction in Employee’s level of compensation (including base salary,
fringe benefits and any non-discretionary bonuses or other incentive payments
earned pursuant to objective standards or criteria); (c) a material breach by
the Company of this Agreement that is not remedied within 15 days of written
notice from Employee specifying the details thereof; or (d) a change in the
Employee’s principal work location to a location outside of the metropolitan
Boston area.

“Termination for Cause” means an involuntary termination of Employee’s
employment for (i) Employee’s willful misconduct or gross negligence which, in
the good faith judgment of the Board, has a material adverse impact on the
Company (either economically or on its reputation); (ii) Employee’s conviction
of, or pleading of guilty or nolo contendere to, a felony or any crime involving
fraud; (iii) Employee’s breach of his fiduciary duties to the Company;
(iv) Employee’s failure to attempt in good faith to perform his duties or to
follow the written legal direction of the Board, which failure, if susceptible
of cure, is not remedied within 15 days of written notice from the Board
specifying the details thereof; and (v) any other material breach by Employee of
this Agreement, the Company’s written code of conduct, written code of ethics or
other written policy that is not remedied within 15 days of written notice from
the Board specifying the details thereof.

2. Terms of Employment. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, upon the terms and conditions
set forth in this Agreement.

3. Employment and Duties. During the Employment Period (as defined below),
Employee will serve as the Chief Executive Officer of the Company and will
report to the Board. Employee will have such duties and responsibilities that
are commensurate with such position and such other duties and responsibilities
commensurate

 

1



--------------------------------------------------------------------------------

with such position as are from time to time assigned to Employee by the Board
(or a committee thereof). During the Employment Period, Employee shall
diligently and conscientiously devote his full business time, attention and
energies to the performance of his duties and responsibilities hereunder.
Employee shall not engage in any other employment or business activity without
the express prior written consent of the Board. Employee shall not, directly or
indirectly, engage or participate in any activities at any time during the term
of this Agreement which conflict with the best interests of the Company.
Employee shall work at such times and at such places as required by the Company.
Employee shall, at all times during the Employment Period, discharge his duties
herein described in consultation with and under the direction, approval and
control of the Board. Notwithstanding any other provision of this Agreement, the
Board reserves the absolute right, in its sole and absolute discretion, to make
any and all decisions with respect to actions to be taken by Employee in
connection with the rendering of his duties.

4. Service as Director. As of the Effective Date, the Board will appoint
Employee as a member of the Board. Employee’s failure to be re-elected to the
Board, in and of itself, shall not constitute a termination of this Agreement,
nor shall it entitle Employee to any severance benefits. Pursuant to the
Company’s policies, for the duration of this Agreement, Employee will fulfill
his duties as a director to the Company and as an officer or director to the any
affiliate thereof without additional compensation. This Agreement shall not in
any way be construed or interpreted so as to affect adversely or otherwise
impair the right of the Company or the stockholders to remove the Employee from
the Board at any time in accordance with the provisions of applicable law.

5. Term. Employee’s employment hereunder will be considered “at will”.
Accordingly, this Agreement and Employee’s employment hereunder may be
terminated at any time by either party.

6. Compensation; Performance Bonus.

A. Employee’s base salary will be paid at the rate of $312,000 per annum.

B. Employee’s base salary will be paid at periodic intervals in accordance with
the Company’s normal payroll practices for salaried employees. Except as
otherwise provided in this Agreement, Employee shall be paid a pro rata share of
his base salary in accordance with the Company’s normal payroll practices for
salaried employees should his employment be terminated before the end of any
given pay period. Employee’s base salary may be reevaluated on a yearly basis
and shall not be decreased below the amount set forth in Section 6.A., but there
is no guarantee that such compensation shall be increased, and the decision as
to an increase therein remains at the sole discretion of the Compensation
Committee of the Board.

C. Employee will be eligible for an annual incentive compensation bonus of up to
fifty percent (50%) of Employee’s then-current base salary based upon
satisfaction of certain performance objectives. These performance objectives
will be developed annually by the Compensation Committee of the Board, in its
sole discretion, and will relate to, among other things, the Company’s Annual
Operating Plan. Notwithstanding the foregoing, Employee’s annual incentive
compensation bonus for the year ending December 31, 2017 will be based upon the
Employee’s prior position as Executive Vice President, General Manager of
Oncology. All bonuses payable to Employee hereunder will be paid within sixty
(60) days after the end of the calendar year for which the incentive
compensation was earned; provided, however, that if it is administratively
impracticable to make the payment by such date, the payment shall be made as
soon as reasonably practicable thereafter, but in any event by the fifteenth
(15th) day of the third (3rd) month following the calendar year for which the
incentive compensation was earned. All bonuses pursuant to this paragraph,
including Employee’s satisfaction of the performance objective applicable to any
such bonus, are subject to approval of the Compensation Committee, in its sole
discretion.

D. Employee may also be eligible for additional discretionary bonuses based on
the achievement of certain specified goals established by the Compensation
Committee. All bonuses pursuant to this paragraph are subject to approval by the
Compensation Committee, in its sole discretion.

E. On the Effective Date, the Company will grant Employee stock options to
purchase a total of Two Hundred Thousand (200,000) shares of Common Stock in the
Company (the “Options”) at an exercise price equal to the closing public market
price on the New York Stock Exchange for such shares on the Effective Date. The
vesting of the Options may be accelerated by the Compensation Committee, in its
sole discretion; otherwise, the sole conditions of vesting of the Options are as
provided in this Section 6.E. The Options will vest monthly over a four (4) year
period, with 1/48 vesting on each monthly anniversary of the Effective Date,
provided Employee remains

 

2



--------------------------------------------------------------------------------

employed by the Company through such vesting dates. The Options shall expire on,
and shall not be exercised after, the fifth (5th) anniversary of the Effective
Date (the “Final Exercise Date”). The Options will otherwise be subject to the
terms and conditions contained in the Stock Option Agreement dated the date
hereof between Employee and the Company (the “Stock Option Agreement”).

F. On the Effective Date, the Company will also grant Employee stock
appreciation rights with respect to Two Hundred Thousand (200,000) shares of
Common Stock in the Company, pursuant to a separate Stock Appreciation Rights
Agreement.

G. Employee will be eligible for additional option or stock appreciation rights
grants as determined by the Compensation Committee in its sole discretion.

H. The Company will deduct and withhold, from the compensation payable to
Employee hereunder, any and all applicable federal, state and local income and
employment withholding taxes and any other amounts required to be deducted or
withheld by the Company under applicable statute or regulation.

I. To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the requirements of Section 10D of the Securities Exchange Act of
1934 (the “Exchange Act”), such compensation shall be subject to potential
forfeiture or recovery by the Company in accordance with any compensation
recovery policy adopted by the Board or any committee thereof in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder adopted by the Securities and Exchange Commission or any
national securities exchange on which the Company’s common stock is then listed.
This Agreement may be unilaterally amended by the Company to comply with any
such compensation recovery policy. In addition, cash amounts paid and Company
securities issued pursuant to this Agreement as “incentive-based compensation”
are subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of Employee’s conviction of, or pleading guilty or nolo contender to,
fraud; willful misconduct; uncured, material breach of the agreements to which
Employee is currently or hereafter becomes a party; or other conduct by Employee
that the Board determines is detrimental to the business or reputation of the
Company and its subsidiaries, including facts and circumstances discovered after
termination of employment.

7. Expense Reimbursement; Fringe Benefits.

A. Employee will be entitled to reimbursement from the Company for customary,
ordinary and necessary business expenses incurred by Employee in the performance
of Employee’s duties hereunder, in accordance with the terms of the Company’s
expense guidelines provided on the Company’s internal website, provided that
Employee’s entitlement to such reimbursements shall be conditioned upon
Employee’s provision to the Company of vouchers, receipts and other
substantiation of such expenses in accordance with Company policies. Any
reimbursement to which the Employee is entitled pursuant to this Section 7.A
that would constitute nonqualified deferred compensation subject to Section 409A
of the Code shall be subject to the following additional rules: (i) no
reimbursement of any such expense shall affect the Employee’s right to
reimbursement of any other such expense in any other taxable year;
(ii) reimbursement of the expense shall be made, if at all, not later than the
end of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.

B. During the Employment Period, Employee will be eligible to participate in any
group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program, long
term disability program and other employee benefit plans, including profit
sharing plans, cafeteria benefit programs and stock purchase and option plans,
which are made available to executives and for which Employee qualifies under
the terms of such plan or plans. Employee will not be entitled to any fringe
benefits not provided in this Section 7 or the Company’s Employee Handbook,
which handbook Employee acknowledges that the Company can amend at any time, in
its sole discretion.

8. Employee Covenants.

A. Non-Disclosure of Confidential Information. Employee acknowledges that, in
and as a result of Employee’s performing the duties hereunder, Employee will be
making use of, acquiring, creating and/or adding to confidential and proprietary
information of a special and unique nature and value relating to the customers,
potential customers, customer lists, suppliers, vendors and agents of the
Company and its Affiliates, the contracts, pricing

 

3



--------------------------------------------------------------------------------

lists, marketing plans, business records, accounting records, sales reports,
billing systems, inventory systems, financing and loan documents, bank records,
financial records and statements, tax filings and records, account lists,
territory reports, quotation forms, advertising and marketing methods and
techniques, systems, methodologies, facts, data, patent and license information
of the Company, the computer systems, computer programs, software, web portal
solutions, customer sales portal design, development, and programming of the
Company, the employee payroll information and records, employee medical records,
information contained in employee personnel files or other employee files of the
Company, and all other information concerning the business and/or affairs of the
Company (hereinafter “Confidential Information”). Notwithstanding anything
herein to the contrary, the term “Confidential Information” does not include any
data or information that has been voluntarily disclosed to the public by the
Company or that enters the public domain through lawful means and not otherwise
in breach of this Agreement.

i. As an inducement for the Company to enter into this Agreement, Employee
agrees that he will not, at any time, either during the term of this Agreement
or thereafter, divulge, review or communicate to any person, firm, corporation
or entity whatsoever, directly or indirectly, or use for his own benefit or the
benefit of others, any Confidential Information which may be in his possession
or to which he has access. Employee further acknowledges that all records and
lists of the customers and prospective customers of the Company, and all matters
affecting or relating to the business and financial operation of the Company,
are the property of the Company and are considered Confidential Information and
greatly affect the effective and successful conduct of the business of the
Company and the goodwill of the Company. Employee hereby agrees that he shall
never divulge, disclose or communicate any Confidential Information to any
person, firm, corporation or other entity during the term of this Agreement or
thereafter, so long as such information remains Confidential Information.

ii. Employee agrees that any books, manuals, price lists, customer lists,
supplier and/or distributor lists, plans, samples or other written or electronic
evidence and/or forms of Confidential Information, including, but not limited to
emails, computer files and all other electronic media, shall only be used by
Employee during the term of this Agreement and constitute the property of the
Company. Employee is only authorized to use these materials while undertaking
his responsibilities under this Agreement. All of these materials must be
returned to the Company or destroyed by Employee upon his separation from the
Company for any reason whatsoever.

iii. The confidentiality obligations herein shall not prohibit Employee from
divulging confidential information or trade secrets by order of court or agency
of competent jurisdiction or as required by law.

B. Covenants Against Competition. Employee acknowledges that his duties as
herein described are of a special and unusual character which have a unique
value to the Company, the loss of which could not be adequately compensated by
damages in an action at law. In view of the unique value to the Company of the
Employee’s duties for which the Company has contracted hereunder, because of the
Confidential Information to be retained by or disclosed to Employee as set forth
above and as a material inducement to the Company to enter into this Agreement,
Employee covenants and agrees that, unless the Company and its successors and
assigns shall cease to engage in business:

i. During the term of this Agreement and for a period of two (2) years
thereafter, Employee shall not, directly or indirectly, solicit the customers of
the Company or its Affiliates or divert the customers of the Company from doing
business with the Company, and further, shall not induce any individual or
entity to refrain from referring customers or work to the Company. For purposes
of this Section 8.B.i, the customers of the Company shall include:

1. any individual, business or governmental entity which purchased goods or
services from the Company during the term of the Agreement or while Employee was
otherwise employed by the Company or any of its Affiliates, or about which
Employee learned or had access to Confidential Information;

2. any individual, business or governmental entity whose name appears on a list
of prospective customers maintained by the Company to which Employee had access;

3. any suppliers, distributors, vendors or other entities which provided goods
or services to the Company during the term of the Agreement or while Employee
was otherwise employed by the Company or any of its Affiliates, or about which
Employees learned or had access to Confidential Information; and

 

4



--------------------------------------------------------------------------------

4. any non-profit organizations, large customer facilities or referral sources
which did any business with, or referred any customers to, the Company during
the term of the Agreement or while Employee was otherwise employed by the
Company or any of its Affiliates, or about which Employees learned or had access
to Confidential Information.

ii. During the term of this Agreement and for a period of two (2) years
thereafter, Employee shall not, directly or indirectly, own, manage, operate,
join, control, accept employment with, or participate in the ownership,
management, operation or control of, or act as an employee, agent or consultant
to, or be connected in any manner with, any business which is competitive with
the Company in any states, territories or provinces of the United States,
Canada, Mexico or any other countries in which the Company has conducted
business at any time prior to Employee’s separation from the Company, or such
states, territories or provinces as to which the Company has future plans to
expand its business into, for any reason whatsoever.

iii. During the term of this Agreement and for a period of three (3) years
thereafter, regardless of the reason for Employee’s separation of employment
from the Company, Employee shall not, directly or indirectly, solicit for
employment or employ any employees, agents or independent contractors of the
Company or their assigns, unless previously agreed to in writing by the Company
or its assigns.

C. Employee’s Review of Sections 8.A and 8.B.

i. Employee has carefully read and considered the provisions of Sections 8.A and
8.B hereof and, having done so, agrees that the restrictions set forth in such
Sections are fair and reasonable and are reasonably required for the protection
of the interests of the Company, its officers, directors and other employees.
Employee acknowledges that the restrictions set forth in Sections 8.A and 8.B
hereof will not unreasonably restrict or interfere with Employee’s ability to
obtain future employment.

ii. It is the belief of the parties that the best protection which can be given
to the Company which does not in any manner infringe on the rights of Employee
to conduct any unrelated business, is to provide for the restrictions described
above. In the event any of said restrictions shall be held unenforceable by any
court of competent jurisdiction, the parties hereto agree that it is their
desire that such court shall substitute a reasonable judicially enforceable
limitation in place of any limitation deemed unenforceable and, as so modified,
the covenant shall be as fully enforceable as if it had been set forth herein by
the parties. In determining this limitation, it is the intent of the parties
that the court recognize that the parties hereto desire that this covenant not
to compete be imposed and maintained to the greatest extent possible.

iii. In the event of a breach of Sections 8.A and 8.B, the Company, in addition
to and not in limitation of any other rights, remedies or damages available to
the Company at law or in equity, shall be entitled to a permanent injunction, in
order to prevent or restrain any such breach by Employee, or by Employee’s
partners, agents, representatives, servants, employers, employees and/or any and
all persons directly or indirectly acting for or with Employee

D. No Disparagement. Employee shall not make any public statements or
disclosures regarding the terms of Employee’s employment with the Company, this
Agreement or the termination of Employee’s employment (for any reason
whatsoever) which are not pre-approved in writing by the Company. Further,
Employee shall not make, at any time, any public statement that would libel,
slander, disparage, denigrate or criticize the Company, its parent company,
subsidiaries and affiliates or any of their respective past or present officers,
directors, employees or agents, and the Company, along with any parent company,
subsidiaries and affiliates or any of their respective past or present officers,
directors, employees or agents, shall not make, at any time, any public
statement that would libel, slander, disparage, denigrate or criticize Employee.
Notwithstanding this Section 8.D, nothing contained herein shall limit or impair
the ability of any party to provide truthful testimony in response to any
validly issued subpoena.

E. Protection of Company Intellectual Property.

i. Employee hereby assigns to the Company all rights, title and interest in and
to all creations which are or may become legally protectable or recognized as
forms of intellectual property rights, including all works, whether registerable
or not, in which copyright, design right or any form of intellectual property
rights may subsist, including, but not limited to all innovations, inventions,
improvements, marks, grants, designs, processes, methods, formulas, techniques,
videotapes, audiotapes and computer programs, (all referred to as “Intellectual

 

5



--------------------------------------------------------------------------------

Property”), which Employee, either solely or jointly, conceives, makes or
reduces to practice during the time that this Agreement is in effect, which
relate to or touch upon Employee’s services to the Company, or any aspect of the
Company’s business, including but not limited to anything related to
Confidential Information. All such Intellectual Property shall be the absolute
property of the Company. Employee shall make and maintain written records of and
promptly and fully disclose to the Company all such Intellectual Property.

ii. During and after termination the Employment Period, Employee shall perform
all useful or necessary acts to assist the Company, as it may elect, to file
patent, design, mark and copyright applications in the United States and foreign
countries to protect or maintain rights in the Intellectual Property, and also
perform all useful or necessary acts to assist the Company in any related
proceedings or litigation as to such Intellectual Property.

F. Rules and Regulations. Employee agrees to comply with all rules and
regulations of the Company as established from time to time, including, but not
limited to, the Employee Handbook and InfuSystem Expense Guidelines.

G. Transition and Other Assistance. During the 30 days following the termination
of the Employment Period, Employee will take all actions the Company may
reasonably request to maintain the Company’s business, goodwill and business
relationships and to assist with transition matters, all at the Company’s
expense. In addition, upon the receipt of notice from the Company (including
outside counsel), during the Employment Period and for a reasonable amount of
time thereafter, Employee will respond and provide information with regard to
matters in which he has knowledge as a result of his employment with the
Company, and will provide assistance to the Company and its representatives in
the defense or prosecution of any claims that may be made by or against the
Company, to the extent that such claims may relate to the period of Employee’s
employment with the Company, all at Company expense.

H. Restrictive Covenant. During the Employment Period, Employee will not
directly or indirectly, whether for Employee’s own account or as an employee,
director, consultant or advisor, provide services to any business enterprise
other than the Company or its Affiliates, unless otherwise authorized by the
Board in writing.

I. Survival of Provisions. The obligations contained in this Section 8 will
survive the termination of Employee’s employment with the Company and will be
fully enforceable thereafter.

J. Clawback. During the Employment Period and thereafter to the extent required
by applicable law, Employee hereby covenants and agrees to abide by the terms of
the Company’s “Policy on Clawback” once final rules are issued by the U.S.
Securities and Exchange Commission, listing standards are adopted by the New
York Stock Exchange and such policy is then adopted by the Board.

9. Termination of Employment. Employee expressly acknowledges that this
Agreement is terminable at will by Employee or the Company, with or with cause,
and without payment, penalty or further obligation except as follows:

A. Death and Permanent Disability. Upon Employee’s death or permanent disability
during the Employment Period, the employment relationship created pursuant to
this Agreement will immediately terminate and no further compensation will
become payable to Employee pursuant to Section 6 or Section 7. Should Employee’s
employment with the Company terminate by reason of Employee’s death or permanent
disability during the Employment Period, (i) the unpaid base salary earned by
Employee pursuant to Section 6.A for services rendered through the date of
Employee’s death or permanent disability, as applicable, (ii) any accrued but
unpaid compensation pursuant to Section 6.C determined by the Compensation
Committee, in its sole direction, to have been earned in respect of the
immediately preceding calendar year (“Bonus Amount”) as of the date of death or
permanent disability, (iii) any accrued but unpaid paid time off (“PTO”), if
any, (iv) unreimbursed amounts under Section 7.A, and (v) the limited death,
disability, and/or income continuation benefits provided under Section 7.B, if
any, will be payable within thirty (30) days of the death or permanent
disability, excluding any Bonus Amount, which will be paid in accordance with
Section 6.C. For purposes of this Agreement, Employee will be deemed
“permanently disabled” if Employee is so characterized pursuant to the terms of
the Company’s disability policies or programs applicable to Employee from time
to time, or if no such policy is applicable, if Employee is unable to perform
his duties or responsibilities to the Company as a result of physical or mental
ailment or incapacity for an aggregate period of one hundred and eighty
(180) calendar days (whether or not consecutive).

 

6



--------------------------------------------------------------------------------

B. Involuntary Termination. Upon termination of Employee’s employment by reason
of Involuntary Termination (other than a Termination for Cause), the employment
relationship created pursuant to this Agreement will terminate and no further
compensation will become payable to Employee pursuant to Section 6 or Section 7
upon the effectiveness of such Involuntary Termination. Upon Employee’s
Involuntary Termination (other than a Termination for Cause), Employee will be
entitled to receive only the amounts provided in this Section 9.B: (i) the
unpaid base salary earned by Employee pursuant to Section 6.A for services
rendered through the date of such termination, (ii) any accrued and unpaid Bonus
Amount, (iii) any accrued but unpaid PTO, if any, (iv) unreimbursed amounts
under Section 7.A, (v) a lump sum severance payment in an aggregate amount equal
to three (3) months of the Employee’s then current base salary, and (vi) three
(3) months of COBRA coverage under the Company’s medical, dental and vision
plans, as then in effect, at the cost paid by active employees of the Company,
if and to the extent the Employee and his eligible dependents (a) are
participating in such plans on his effective date of termination and (b) timely
enroll for COBRA coverage thereunder. The severance pay and benefits in respect
of clauses (v) and (vi) shall be contingent upon Employee’s execution and
delivery to the Company an unconditional general release, in form satisfactory
to the Company, of all claims against the Company and its Affiliates and their
respective directors, officers, employees and representatives, arising from or
in connection with this Agreement or Employee’s employment with the Company,
subject to applicable law. Further, the severance pay and benefits set forth in
clauses (v) and (vi) shall be contingent upon Employee’s continued performance
of his obligations under Sections 8.A, 8.B, 8.D, 8.E and 8.G. Any payments in
respect of clauses (i), (iii), or (iv) shall be made within thirty (30) days of
such Involuntary Termination; any Bonus Amount in respect of clause (ii) shall
be paid in accordance with Section 6.C; and any severance amount in respect of
clause (v) shall be paid as soon as administratively feasible after the
Employee’s execution and delivery to the Company an unconditional general
release, as described in this Section 9.B.

C. Termination for Cause. The Company may at any time, upon written notice,
terminate Employee’s employment hereunder for any act qualifying as a
Termination for Cause. Such termination will be effective immediately upon such
notice. Upon such Termination for Cause, the Company will only be required to
pay Employee (i) any unpaid compensation earned by Employee pursuant to
Section 6.A, (ii) any accrued and unpaid Bonus Amount, (iii) any accrued but
unpaid PTO, if any, and (iv) unreimbursed amounts under Section 7.A; no
termination or severance benefits will be payable to Employee under Section 9.B.
Any payments in respect of clauses (i), (iii), or (iv) shall be made within
thirty (30) days of such Involuntary Termination; and any Bonus Amount shall be
paid in accordance with Section 6.C.

D. Resignations. Upon any termination of Employee’s employment, Employee will
immediately resign from (1) all officer or other positions of the Company and
its Affiliates and (2) all fiduciary positions (including as trustee) Employee
then holds with respect to any pension plans or trusts established by the
Company.

E. Options. Except as otherwise provided in this Section 9, upon an Involuntary
Termination (other than a Termination for Cause) of Employee’s employment, that
portion of the Options that by their terms have not become exercisable will
become immediately exercisable and, along with any portion of the Options that
have become exercisable prior to the date of such termination, will remain
exercisable for three months. Further, except as otherwise provided in this
Section 9, upon termination of Employee’s employment for any reason other than
an Involuntary Termination or a Termination for Cause, any portion of the
Options that are not then exercisable will immediately expire and the remainder
of the Options will remain exercisable for three months; provided, that any
portion of the Options held by Employee immediately prior to Employee’s death or
permanent disability, to the extent then exercisable, will remain exercisable
for one year following Employee’s death or permanent disability. Notwithstanding
anything to the contrary in this Agreement, in the event that Employee
experiences a Termination for Cause, all Options, whether or not then vested,
shall immediately expire upon such event, and no portion thereof shall remain
exercisable. In no event shall any portion of the Options be exercisable after
the Final Exercise Date.

10. Indemnification; Liability Insurance.

A. The Company hereby agrees to indemnify Employee and hold him harmless to the
fullest extent permitted under the by-laws of the Company in effect on the date
of this Agreement against and in respect to any actual or threatened actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages (collectively, “Claims”)
resulting from the good faith performance of his assigned duties and
responsibilities with the Company and any affiliates or subsidiaries of the
Company. In furtherance of the Company’s obligation to advance expenses under
the by-laws of the Company in effect on the

 

7



--------------------------------------------------------------------------------

date of this Agreement, the Company, within 10 days of presentation of invoices,
will advance to Employee reimbursement of all legal fees and disbursements
Employee actually incurs in connection with any potentially indemnifiable matter
provided that Employee, to the extent required by applicable law, undertake to
repay such amount in the event that it is ultimately determined that Employee is
not entitled to be indemnified. In addition, the Company will cover Employee
under directors and officers liability insurance both during and, while
potential liability exists, after the termination of Employee’s employment in
the same amount and to the same extent as the Company covers its other officers
and directors. To the extent permitted by applicable law and the Company’s
by-laws in effect on the date of this Agreement, Employee will not be liable to
the Company or any of its affiliates or subsidiaries for his acts or omissions,
except to the extent that such acts or omissions were not made in the good faith
performance of his assigned duties and responsibilities. The obligations and
limits contained in this Section 10 will survive the termination of Employee’s
employment with the Company.

B. Employee hereby agrees to indemnify the Company, its Affiliates, and their
respective successors, assigns, directors, officers, employees and
representatives and hold them harmless to the fullest extent permitted under the
law against and in respect of any actual or threatened Claims resulting from or
attributable to any and all willful, criminal or grossly negligent acts and/or
omissions of Employee in connection with Employee’s actions under this
Agreement; provided, however, that to the extent any such liabilities, costs,
damages, expenses and attorney’s fees are compensated for by insurance purchased
by the Company and/or Employee, Employee shall not be required to reimburse the
Company for the same.

11. Section 409A. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A and, if not exempt, that amounts earned and payable pursuant to
this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Section 409A. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.
Notwithstanding anything in the Agreement to the contrary, if the Employee is
determined to be a “specified employee” (as defined in Section 409A) for the
year in which Employee incurs a separation from service, any payment due under
the Agreement that is not permitted to be paid on the date of such separation
without the imposition of additional taxes, interest and penalties under
Section 409A shall be paid on the first business day following the six-month
anniversary of the Employee’s date of separation or, if earlier, Employee’s
death. If the period for considering and revoking the release described in
Section 9.B. spans two taxable years, payments will not commence until the
second taxable year. Any payments in respect of clauses (v) or (vi) of
Section 9.B. shall be made upon the expiration of the maximum period to review
and revoke the release referenced in Section 9.B.

12. Choice of Law. This Agreement is being executed and delivered in the State
of Michigan. The provisions of this Agreement will be construed and interpreted
under the laws of the State of Michigan, excluding such jurisdiction’s conflict
of laws principles. The parties expressly agree that the Oakland County Circuit
Court shall have exclusive jurisdiction over any disputes arising out of this
Agreement and that venue is only appropriate in such circuit court.

13. Entire Agreement; Severability; Amendments. This Agreement, along with the
other agreements referred to herein, contain the entire agreement of the parties
relating to the subject matter hereof and supersede any and all negotiations,
discussions, proposed drafts and previous employment and compensation
agreements, including, but not limited to, the Employment Agreement dated
June 28, 2014. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The provisions of
this Agreement shall be deemed severable and, if any provision is found to be
illegal, invalid or unenforceable for any reason, (a) the provision will be
amended automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (b) the illegality, invalidity or
unenforceability will not affect the legality, validity or enforceability of the
other provisions hereof. No amendments, alterations or modifications of this
Agreement will be valid unless made in writing and signed by Employee and a duly
authorized officer or director of the Company.

 

8



--------------------------------------------------------------------------------

14. Assignment. Notwithstanding anything else herein, this Agreement is personal
to Employee and neither this Agreement nor any rights or obligations hereunder
may be assigned or delegated by Employee. Notwithstanding anything to the
contrary, in the event of Employee’s death, any amounts owing to Employee as
compensation shall be payable to a beneficiary designated in writing by
Employee, or if no such designation was made, to Employee’s estate. The Company
may assign this Agreement to an Affiliate or to any acquiror of all or
substantially all of the business, stock and/or assets of the Company, in which
case the term “Company” will mean such affiliate or acquiror. This Agreement
will inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assignees of the parties.

15. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

16. Counterparts, Signatures. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via facsimile or scanned electronic mail
transmission.

17. Binding Agreement. This Agreement shall become effective only upon execution
by both parties. The submission of this Agreement for review to Employee shall
not be construed to be a binding offer of employment.

18. Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at Office of
the Corporate Secretary, 31700 Research Park Drive, Madison Heights, Michigan
48071-4627 and to Employee at the most recent address reflected in the Company’s
permanent records.

19. Legal Costs.

A. The prevailing party in any action relating to this Agreement shall be
entitled to recovery of all reasonable attorney fees, costs and expenses related
to same. Notwithstanding the foregoing, the Company shall bear all legal costs
and expenses incurred in the event the Company should contest or dispute the
characterization of any amounts paid pursuant to this Agreement as being
nondeductible under Section 280G of the Code or subject to imposition of an
excise tax under Section 4999 of the Code.

B. The Company shall bear all legal costs and expenses incurred by the Employee
in connection with the preparation and negotiation of this Agreement, the Stock
Option Agreement described in Section 6.E and the Stock Appreciation Rights
Agreement described in Section 6.F, up to a maximum amount under this
Section 19.B of $10,000.

20. Headings. The section headings as herein used are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provision of this Agreement.

21. Construction. The parties acknowledge that they jointly drafted this
Agreement, that no party can be properly referred to as the drafter of same and
that none of the language contained here can be properly construed against
either party as the drafter of same.

[Signatures follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
November 15, 2017.

 

INFUSYSTEM HOLDINGS, INC.       EMPLOYEE

By: /s/ Gregg Lehman

     

/s/ Richard A. DiIorio

Name: Gregg Lehman       Richard A. DiIorio Title: Executive Chairman      

 

10